
	

114 HR 5067 IH: Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5067
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Lewis (for himself, Mr. Conyers, Mr. Sensenbrenner, Ms. Norton, Mr. Rush, Mr. Johnson of Georgia, Ms. Lee, Mr. Clay, Mr. Bishop of Georgia, Ms. Edwards, Mr. Hastings, Mr. Butterfield, Mr. Rangel, Mr. Richmond, Mrs. Dingell, Mr. Cleaver, Mr. Gutiérrez, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the Emmett Till Unsolved Civil Rights Crime Act of 2007.
	
	
 1.Short titleThis Act may be cited as the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016. 2.Investigation of unsolved civil rights crimesThe Emmett Till Unsolved Civil Rights Crime Act of 2007 (28 U.S.C. 509 note) is amended—
 (1)in section 2— (A)in paragraph (1), by striking and at the end;
 (B)in paragraph (2), by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (2) the following:
					
 (3)coordinate the sharing of information between the Federal Bureau of Investigation, the civil rights community, and other entities;
 (4)hold accountable individuals who were perpetrators of, or accomplices in, unsolved civil rights murders;
 (5)express the condolences of the authority to the communities affected by unsolved civil rights murders, and to the families of the victims of such murders; and
 (6)comply with requests for information received pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).; 
 (2)in section 3— (A)in subsection (b)—
 (i)in paragraph (1), by striking occurred not later than December 31, 1969, and; (ii)in paragraph (2), by inserting before the period at the end the following: , and eligible entities; and
 (iii)by adding after paragraph (2) the following:  (3)Review of closed casesThe Deputy Chief shall reopen and review any case involving a violation described in paragraph (1) that was closed prior to the date of the enactment of the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 without an in-person investigation conducted by an officer or employee of the Criminal Section of the Civil Rights Division of the Department of Justice or by an agent of the Federal Bureau of Investigation.
							(4)Task force
 (A)In generalThe Deputy Chief shall establish a task force that includes representatives from the Federal Bureau of Investigation, the Community Relations Service of the Department of Justice, State and local law enforcement agencies, and eligible entities to conduct a thorough investigation of, and make recommendations to the Deputy Chief regarding, the cases involving violations described in paragraph (1).
 (B)Authorization of appropriationsIn addition to amounts made available to carry out this Act under section 6, there is authorized to be appropriated to the Attorney General $1,500,000 for fiscal year 2016 and each subsequent fiscal year to carry out this paragraph.; and 
 (B)in subsection (c)— (i)in paragraph (1)—
 (I)in subparagraph (A), by striking that occurred not later than December 31, 1969; (II)in subparagraph (F), by striking and at the end;
 (III)in subparagraph (G), by striking the period at the end and inserting ; and; and (IV)by inserting after subparagraph (G) the following:
							
 (H)the number of cases referred by an eligible entity or a State or local law enforcement agency or prosecutor to the Department within the study period, the number of such cases that resulted in Federal charges being filed, the date the charges were filed, and if the Department declines to prosecute or participate in an investigation of a case so referred, the fact that it did so.; and 
 (ii)in paragraph (2), by inserting before the period at the end the following: and a description of the activities conducted under subsection (b)(3); (3)in section 4(b)—
 (A)in paragraph (1), by striking occurred not later than December 31, 1969, and; and (B)in paragraph (2), by inserting before the period at the end the following: , and eligible entities;
 (4)in section 5— (A)in subsection (a)—
 (i)by inserting after local law enforcement agencies the following: , or eligible entities,; and (ii)by striking occurred not later than December 31, 1969, and; and
 (B)in subsection (b), by striking each of the fiscal years 2008 through 2017 and inserting fiscal year 2016 and each subsequent fiscal year; (5)in section 6—
 (A)in subsection (a)— (i)by striking each of the fiscal years 2008 through 2017 and inserting fiscal year 2016 and each subsequent fiscal year; and
 (ii)by striking occurred not later than December 31, 1969, and; and (B)by amending subsection (b) to read as follows:
					
 (b)Community Relations Service of the Department of JusticeSubject to the availability of appropriations, the Community Relations Service of the Department of Justice shall provide technical assistance by bringing together law enforcement agencies and communities in the investigation of violations described in section 4(b).; 
 (6)in section 7— (A)in the heading, by striking Definition of criminal civil rights statutes and inserting Definitions;
 (B)by striking In this Act, the term and inserting:  In this Act:(1)Criminal civil rights statutesThe term; and  (C)by inserting at the end the following:
					
 (2)Eligible entityThe term eligible entity means an organization whose primary purpose is to promote civil rights, an institution of higher education, or another entity, determined by the Attorney General to be appropriate.; and
 (7)by striking section 8.  